DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Responsive to the amendment filed 7 October 2021, claims 1, 13 and 14, are amended.  Claims 3-4 are cancelled.  Claims 1, 2, 5-8, 11, 13 and 14 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 7 October 2021, new grounds of rejection are presented responsive to the changes in the claims


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2, 5-8, 11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires that the cooling channel is in communication with areas of the part that are adjacent to contact area between the tool and the workpiece.  BY the plain meaning, this limitation means that the cooling channel opens to an area that is adjacent to said contact area and delivers fluid there.  Indeed, this is consistent with applicant’s specification at page 4.  However claim 1 also requires that the same areas that are adjacent the cooling channel be separated by a material wall from the same contact area to which they are “adjacent.”  
What is now claimed is not what is described in the specification.  At pp. 4-5 applicant’s specification instead states different areas of the tool might have pipes which have these mutually-exclusive features – the pipe in the different areas is different pipe, rather than the same areas of the same pipe being adjacent to and separate from the contact surface simultaneously.  Applicant’s claim now requires mutually exclusive conditions be met by the same areas.   This feature is not described and is new matter.  
Each of claims 2, 5, 7-8, and 11 depends from claim 1 and is therefore also not described.  Each of claims 13 and 14 includes similar mutually-exclusive limitations imposed on the cooling channel-adjacent areas relative to the contact area, and is also not described for the same reasons.  Claim 6 depends from claim 13, and is therefore also not described.  

Claim 1 requires that the tool includes “at least one cooling channel.”  Claim 1 also requires that “a cooling channel pattern of the at least one cooling channel is configured such that flow directions at the areas of the additive manufactured part are different.  This is believed to correspond to Fig. 6A which shows a cross section of different cooling channels in the work, which each have different flow direction.  However, a broadest reasonable interpretation of what is now claimed would have to include one cooling channel based on the language “at least one.”  It is not clear how this feature would be achieved by one cooling channel.  No structure in the specification describes this.  Fig. 6A explicitly describes multiple pipes (channels).  What is claimed is not supported in the specification.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 11, 13 and 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 requires that the cooling channel is in communication with areas of the part that are adjacent to contact area between the tool and the workpiece.  BY the plain meaning, this limitation means that the cooling channel opens to an area that is adjacent to said contact area and delivers fluid there.  Indeed, this is consistent with applicant’s specification at page 4.  However claim 1 also requires 
The scope of the claim filed by applicant cannot be determined.  
Each of claims 2, 5, 7-8, and 11 depends from claim 1 and is therefore also indefinite.  Each of claims 13 and 14 includes similar mutually-exclusive limitations imposed on the cooling channel relative to the contact area, and is also indefinite for the same reasons.  Claim 6 depends from claim 13, and is therefore also indefinite.  

Claim 1 requires the language “a geometry of said at least one cooling channel is configured such that the at least one cooling channel provides room for other functional equipment used for connecting the mounting to external appliances or for moving segments of the mounting where the mounting is flexible.”  This language renders the claim indefinite.  IN this case there is no description in the specification of any structure which would meet the claim limitation.  It is unknown what constitutes “functional equipment” (as opposed to non-functional equipment that would be attached?).  In this case there is no structure defined by applicant as to what would “provide room for other functional equipment” and what would not achieve this.  When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).  In this case what is claimed appears to be vague at best, and the scope of the claimed apparatus is not discernible from the specification.  

Each of claims 2, 5, 7-8, and 11 depends from claim 1 and is therefore also indefinite.  Each of claims 13 and 14 includes similar limitations imposed on the cooling channel which appear to recite a 

Claim 1 requires that the tool includes “at least one cooling channel.”  Claim 1 also requires that “a cooling channel pattern of the at least one cooling channel is configured such that flow directions at the areas of the additive manufactured part are different.  This is believed to correspond to Fig. 6A which shows a cross section of different cooling channels in the work, which each have different flow direction.  However, a broadest reasonable interpretation of what is now claimed would have to include one cooling channel based on the language “at least one.”  It is not clear how this feature would be achieved by one cooling channel.  No structure in the specification describes this.  Fig. 6A explicitly describes multiple pipes.  

Response to Arguments

Applicant’s arguments have been carefully considered, but are not persuasive.  Ragrding the rejection for lack of written description, Applicant argues that the claims have been clarified to state that “the cooling channel communicates with areas of the additive manufactured part that are each separated from a contact area of the additive manufactured part and the workpiece by a wall thickness of the additive manufactured part.”  This has been carefully considered but applicant’s arguments are not persuasive because they are not commensurate in scope with what is claimed.  The claims simply do not recite that “the cooling channel communicates with areas of the additive manufactured part that are each separated from a contact area of the additive manufactured part and the workpiece by a wall thickness of the additive manufactured part.”  Claim 1 instead recites that the at least one channel “communicates with areas of the additive manufactured part that are each adjacent to a contact area of 
Applicant argues similarly against the rejection under 35 USC 112 for indefiniteness.  New grounds of rejection are presented in response to the claim amendments.  
Applicant argues that the prior art does not teach wherein at least one the cooling channel  provides room for functional equipment.  Applicant argues further that the prior art does not teach a cooling channel pattern as claimed in which flow directions are different.  At this time, no rejections are made over the art.  However, as noted above the claims are considered to be indefinite and not described by the specification.  

Conclusion
No rejections are made over the prior art.  No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734